Citation Nr: 1225074	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-26 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, South Central VA Health Care Network, in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided from November 28, 2005 to December 9, 2005, at Rapides Regional Medical Center in Alexandria, Louisiana.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Medical Center (VAMC).

The appeal is REMANDED via the Appeals Management Center, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The basic facts of this case are not in dispute.  The Veteran is service-connected for multiple disabilities, including a 60 percent evaluation for coronary artery disease, status post coronary artery bypass, effective February 25, 2003.  On November 24, 2005, the Veteran was admitted to Rapides Regional Medical Center (RRMC) in Alexandria, Louisiana, complaining of chest pain.  The Veteran reported on his admission that he had received treatment and surgery for a heart disorder from the VAMC in Shreveport, Louisiana, and was told that he was not a candidate for further heart surgery.  Medical records from RRMC dated on November 24, November 25, November 26, and November 27 indicated that attempts were made to obtain the Veteran's medical records from the Shreveport, Louisiana, VAMC.  A November 26, 2005, RRMC record also included a reference to the VAMC in Meridian, Mississippi.  Surgical treatment was not conducted while RRMC was awaiting receipt of the Veteran's records from VA.  On November 28, 2005, RRMC stated that they were unable to get any information regarding the Veteran's most recent left heart catheterization and that, as a result, the Veteran needed to undergo a left heart catheterization.  On November 29, 2005, multiple surgical procedures, including a left heart catheterization, were performed.  Additional surgical procedures were subsequently conducted on December 1, 2005, and December 2, 2005.  Following a period of recovery, the Veteran was discharged on December 9, 2005.

In November 2006, the VAMC in Alexandria, Mississippi, authorized reimbursement of the Veteran's unauthorized medical expenses for the period from November 24, 2005, to November 27, 2005, but denied reimbursement for the period from November 28, 2005, to December 9, 2005.  The basis for the denial was that, since the Veteran's condition had stabilized and VA facilities were feasibly available for care, transfer to a VAMC could have been safely effected on November 27, 2005.  This denial was based on a November 2006 VA clinical review of the Veteran's claim, which concluded that the Veteran became stable for transfer on November 26, 2005.

However, the evidence of record also includes a second VA clinical review, dated in July 2006, which stated that the Veteran became stable for transfer on December 6, 2005, at which time a bed was available.  There is no evidence of record that explains why the November 2006 VA clinical review found the Veteran stable for transfer on November 26, 2005, while the July 2006 VA clinical review found that the Veteran only became stable for transfer on December 6, 2005.  Accordingly, a medical opinion is required to clarify the issue.  38 C.F.R. § 3.159(c)(4) (2011).

In addition, there is a second contradiction between the July 2006 and November 2006 VA clinical reviews.  The July 2006 clinical review stated that RRMC attempted to contact VA on November 28, 2005, while the November 2006 VA clinical review stated that there was no documentation of record indicating communication from the non-VA facility with VA.  The basis for the finding of the November 2006 VA clinical review is not clear, particularly given the multiple notations in the RRMC records which indicate that attempts were made to obtain medical records from VA.  In this regard, the Board notes that the dates of the Veteran's initial treatment may be of significance to this case.  The day of the Veteran's admission for emergency treatment, November 24, 2005, was Thanksgiving Day, a Federal holiday.  In addition, the attempts made by RRMC to obtain the Veteran's records from VA, up through November 28, 2005, almost entirely overlap with the 2005 Thanksgiving weekend.  Such a date range is consistent with a period of reduced staffing and services at VA facilities, and thus also consistent with RRMC's reported difficulties in obtaining records from VA.  Indeed, the Veteran has specifically stated that he initially sought emergency treatment from the VAMC in Alexandria, Louisiana, but was turned away as they were "closed due to the holiday and the upcoming weekend."  There are no records of any kind associated with the claims file from the relevant VAMCs for the period of the Veteran's treatment at RRMC.  As these records may document attempts by RRMC to contact VA with regard to the Veteran's treatment, an attempt must be made to obtain any such documents which currently exist.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all pertinent VA records dated from November 24, 2005, to December 9, 2005.  These records must specifically include all records from that period which are available from the VAMCs in Shreveport, Louisiana; Meridian, Mississippi; and Alexandria, Louisiana.

2. Thereafter, obtain a VA medical opinion.  An appropriately qualified clinician should review the Veteran's VA claims folder and indicate in the examination report that this was accomplished.  The examiner should provide an opinion, based on sound medical judgment, as to (1) the date on which the Veteran's condition had stabilized to the point where he could have been safely transported to a VA facility, and (2) the date on which VA facilities were feasibly available for the Veteran's care.  The examiner must provide a complete rationale for the opinion.

3. Following completion of the above development and the completion of any other development deemed warranted, readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


